

115 HCON 56 IH: Expressing support for designation of October 28 as “Honoring the Nation’s First Responders Day”.
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 56IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mr. Meadows (for himself, Mr. Capuano, and Mr. Cummings) submitted the following concurrent resolution; which was referred to the Committee on Transportation and InfrastructureCONCURRENT RESOLUTIONExpressing support for designation of October 28 as Honoring the Nation’s First Responders Day.
	
 Whereas first responders include all professional and volunteer fire, police, emergency medical technician (EMT), and paramedic workers in the United States;
 Whereas there are over 25,300,000 first responders in the United States working to keep the Nation’s communities safe;
 Whereas first responders deserve to be recognized for their commitment to safety, defense, and honor; and
 Whereas October 28 would be an appropriate day to establish as Honoring the Nation’s First Responders Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of Honoring the Nation’s First Responders Day; (2)honors and recognizes the contributions of first responders; and
 (3)encourages the people of the United States to observe “Honoring the Nation’s First Responders Day” with appropriate ceremonies and activities that promote awareness of the contributions of the Nation’s first responders.
			